Citation Nr: 1333215	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 8, 2009 for the award of service connection for residuals of ganglion cyst excision with left wrist strain.  

2.  Entitlement to an effective date prior to June 8, 2009 for the award of a 10 percent rating (or evaluation) for a scar of the left wrist, status post ganglion cyst excision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Board observes that October 2009 rating decision also denied the Veteran service connection for anxiety disorder and for numbness of the left hand.  In his November 2009 notice of disagreement, the Veteran disagreed with these denials, and these issues were included in the March 2010 statement of the case.  In his March 2010 VA Form 9, however, the Veteran specified that he was limiting his appeal to the earlier effective date issues; thus, the issues of service connection for anxiety disorder and for numbness of the left hand are not currently before the Board.  See 38 U.S.C.A. § 7105(a).  Moreover, service connection for cutaneous nerve neuropathy of the left hand was granted in a May 2011 rating decision.  

In March 2010, the Veteran requested a Board hearing before a Veterans Law Judge.  In July 2013, the Veteran was scheduled for a Board hearing in August 2013 before a Veterans Law Judge seated (Travel Board hearing).  The Veteran did not appear for the scheduled Travel Board hearing.  A review of the record does not reflect that the Veteran sought to reschedule the hearing; thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  


FINDINGS OF FACT

1.  The Veteran first submitted a claim of service connection for numbness and limitation of motion of the left hand on June 8, 2009; no claim, either formal or informal, for numbness or limitation of motion of the left hand was reasonably raised prior to that date.  

2.  Following a January 2006 rating decision denial of compensable rating for a post-operative scar of the left wrist, no unadjudicated claim, either formal or informal, for increased rating for a scar, post ganglion cyst excision, was reasonably raised prior to a June 8, 2009 claim.  

3.  The Veteran has not identified clear and unmistakable error in a prior January 2006 rating decision with respect to the denial of a compensable rating for a scar, post ganglion cyst excision.  

4.  June 8, 2009 is the earliest date on which it was factually ascertainable that the scar, post ganglion cyst excision, met the criteria for a 10 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 8, 2009 for the grant of service connection for residuals of a ganglion cyst excision with left wrist strain are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).  

2.  The criteria for an effective date earlier than June 8, 2009 for the grant of a 10 percent rating for a scar, post ganglion cyst excision, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400, 20.1103 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of an August 2009 letter which informed him of the evidence generally needed to support the claims of service connection and an increased rating.  This notice included information regarding the assignment of an initial evaluation and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The August 2009 VCAA notice was issued to the Veteran prior to the October 2009 rating decision from which the instant appeal arises.  The Veteran's appeal of the effective dates of his awards was also readjudicated in the March 2010 statement of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's disagreement with the effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case.  The facts establish the controlling dates of claims filed in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Earlier Effective Dates

The Veteran seeks an effective date prior to June 8, 2009 for the award of service connection for a left wrist strain as a residual of a ganglion cyst excision, and for a disability rating of 10 percent for the service-connected post-operative scar, post ganglion cyst excision.  He contends the award of service connection and an increased rating is warranted prior to this date, based on VA treatment records and other communications with VA, and additionally, such evidence constitutes a prior unadjudicated informal claim.  Specifically, the Veteran points to 2005 as the proper effective date for these awards, based on complaints he made to VA regarding his left wrist at that time.  

Earlier Effective Date for Service Connection for Left Wrist Strain

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 
16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In the present case, the record reflects that on April 19, 2005 an informal claim was received from the Veteran regarding his service-connected left wrist disability, a post ganglion cyst excision scar.  He wrote that he requested an "increased evaluation for scar left hand/wrist [at] 0%."  He also reported numbness and tingling of the whole left hand, with radiation of pain up his left arm.  He was subsequently afforded an August 2005 VA medical examination, and, in a January 2006 rating decision, the RO denied a compensable rating for the scar of the left wrist.  The Veteran did not file a timely notice of disagreement, and this denial subsequently became final.  38 U.S.C.A. § 7105.  

The Board acknowledges that the January 2006 rating decision denied only the issue of entitlement to a compensable rating for a post-operative scar of the left wrist, and did not explicitly adjudicate the issue of entitlement to a separate evaluation for a left wrist strain or other impairment of the left wrist.  The Veteran's April 2005 claim, however, specifically requested only the benefit of an increased rating, and did not include a specific request for a separate service connection award.  

Nevertheless, VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), Federal Circuit held that, where a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the United States Court of Appeals for Veterans Claims (Court) further elaborated on the pending claim doctrine.  The Court held that, where a RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Ingram, 21 Vet. App. at 255.  

In Munro v. Shinseki, 616 F.3d 1293, 1299 (Fed. Cir. 2010), the Federal Circuit held that the proper notice standard is whether a VA decision provided sufficient information for a reasonable claimant to know that he would not be awarded benefits for the asserted disability.  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court held that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process.  However, in analyzing the applicability of the implicit denial rule, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  

Thus, in light of these holdings, the Board finds that, even assuming, arguendo, that the matter of entitlement to service connection for additional residuals of the Veteran's ganglion cyst excision, to include a left wrist strain, was reasonably raised by the evidence and was before the RO in January 2006, such a claim was implicitly denied within that same rating decision.  The Board notes first that entitlement to an increased rating for a post-operative scar of the left hand, and for a separate evaluation for other impairment of the left hand are essentially similar claims, with extensive overlap of causation and relevant symptomatology.  Regarding the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well), the January 2006 rating determination specifically noted the Veteran's complaints of pain and numbness of the left hand, worsening with use.  The RO also specifically indicated that such factors were considered in the continuation of the noncompensable rating.  As to the timing of the claims, they arose from the single aforementioned April 2005 claim by the Veteran, making it more than likely that a reasonable person would understand that a claim for a separate evaluation was implicitly denied by the adjudication of the increased rating claim.  Finally, as to the fourth element, the Veteran has been represented throughout his claim by a veterans service organization.  Given the foregoing, the Board finds that the January 2006 rating determination implicitly denied any pending claim of entitlement to a separate evaluation for other residuals of a ganglion cyst excision of the left hand, to include a left wrist strain.  

Because the Veteran did not file a timely notice of disagreement regarding any aspect of the January 2006 rating decision, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thereafter, the record does not reflect any unadjudicated formal or informal service connection claim regarding service connection for the Veteran's left wrist disorder prior to the receipt of the June 8, 2009 claim.  As the June 8, 2009 claim was the basis of the effective date awarded by the RO, an effective date earlier than June 8, 2009 for the award of service connection for residuals of ganglion cyst excision with left wrist strain is not warranted, and the appeal for earlier effective date must be denied.  

Earlier Effective Date for Increased Rating for Scar

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As discussed above, the Veteran filed an April 2005 claim for an increased rating for his post-operative scar of the left wrist.  This claim was adjudicated by the RO in January 2006, at which time a compensable (at least 10 percent) rating was denied.  As the Veteran did not file a timely appeal, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, an effective date back to 2005, as requested by the Veteran, for the award of an increased rating for his scar of the left wrist is precluded by the prior final decision in January 2006 denying an increased (compensable) rating.  

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e) (2013).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the January 2006 rating decision; thus, an effective date for a 10 percent rating for scar residual to the left wrist, based on the April 2005 increased rating claim, is precluded finality.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Therefore, there is no legal basis for assignment of a compensable rating effective any earlier than June 8, 2009, the date of the Veteran's most recent claim for increased rating.  In reaching this conclusion, the Board has considered whether an increase in the Veteran's left wrist disability was factually ascertainable up to one year prior to the June 8, 2009 claim; however, in this case, the evidence regarding the left wrist, to include lay statements, does not demonstrate a worsening of symptomatology within one year prior to the receipt of the Veteran's June 8, 2009 claim for increase.  While the Veteran was in receipt of VA medical treatment prior to that date, his clinical records reflect only treatment of disorders unrelated to the left wrist.  The Board thus finds that an earlier effective date than June 8, 2009 for 

the grant of a compensable (10 percent) rating for service-connected left wrist scar, post ganglion cyst excision, is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

An effective date earlier than June 8, 2009 for the award of service connection for residuals of a ganglion cyst excision with left wrist strain is denied.  

An effective date earlier than June 8, 2009 for the award of a 10 percent evaluation of service connected scar, post ganglion cyst excision, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


